Citation Nr: 0738989	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for hepatitis C. 

2.  Entitlement to service connection for bipolar disorder.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to November 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from           July 2002 and April 2004 
rating decisions of the Reno, Nevada Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The RO characterized the issue as a de novo claim of 
entitlement to service connection for hepatitis C.  However, 
the Board finds that the proper characterization of the issue 
is the one reflected on the title page, because as will be 
discussed in further detail below, the record contains a 
prior final denial of hepatitis C.  The Board ultimately 
reopens the claim in this decision and finds that the veteran 
has not been prejudiced by the recharacterization of the 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO with respect to the 
hepatitis C claim.  A copy of the hearing transcript is of 
record and has been reviewed.  The veteran's service 
connection claim for bipolar disorder and new and material 
evidence claim for depression were subsequently merged into 
the current appeal.
 
Herein, the Board has reopened the veteran's service 
connection claims for hepatitis C and depression.  The 
reopened claims, and the issue of entitlement to service 
connection for bipolar disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1. The RO, in a February 2000 rating decision, reopened a 
previously denied service connection claim for hepatitis C, 
but denied the claim on the merits; the veteran did not file 
a timely appeal following appropriate notice, and that 
decision became final.

2. The veteran petitioned to reopen his claim for service 
connection for hepatitis C prior to August 29, 2001.

3. Evidence received since the February 2000 rating decision 
includes objective evidence that is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's service connection claim for hepatitis C.

4.   The RO, in a July 2002 rating decision, denied a service 
connection claim for depression; the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

5.  Evidence received since the July 2002 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for depression.


CONCLUSIONS OF LAW

1.  A February 2000 rating decision, denying service 
connection for hepatitis C, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); 
currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006). 

2.  Evidence received since the February 2000 rating decision 
that denied service connection for hepatitis C is new and 
material, and the veteran's service connection claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2002).

3.  A July 2002 rating decision, denying service connection 
for depression, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002, 
2006).  

4.  Evidence received since the July 2002 rating decision 
that denied service connection for depression, is new and 
material, and the veteran's service connection claim for such 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claims for hepatitis C 
and depression, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his service 
connection claims for hepatitis C and depression.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).
 

New and Material Evidence Claims

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

a.  Hepatitis C

In September 1982, the RO denied the veteran's service 
connection claim for hepatitis.  The veteran did not appeal 
that decision and it therefore became final.  The veteran 
subsequently sought to reopen such claim.  

In a February 2000 decision, the RO reopened the veteran's 
service connection claim for hepatitis C, but ultimately 
denied it on the merits, on the basis that such disability 
resulted from the veteran's own intravenous drug use; the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); 
currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006). 

Since the February 2000 decision is final, the veteran's 
request to reopen his service connection claim for hepatitis 
C may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his previously-denied service 
connection claim for hepatitis C in June 2001, therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim. In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

When the veteran's claim of entitlement to service connection 
for hepatitis C was denied in February 2000, the evidence of 
record consisted of service medical records, VA medical 
evidence, private medical evidence, and the veteran's 
contentions.  Service medical records reflected that the 
veteran contracted infectious hepatitis in October 1974.  
According to a VA hospital admission record dated in February 
1981, the veteran reported that he had abused intravenous 
drugs for approximately 14 months.  Medical evidence dated in 
1999 confirmed that the veteran tested positive for hepatitis 
C, however, the evidence did not show that hepatitis C was 
related to service.  In February 2000, the RO denied the 
veteran's claim on the basis that the veteran's hepatitis C 
was due to his own intravenous drug use.  

Evidence received since the February 2000 decision includes 
additional VA and private medical evidence, lay statements, 
records from the Social Security Administration (SSA), a 
letter from the Prince George's County Health Department,  
journal article, internet article, and a hearing transcript.  
Significantly, a November 2001 VA treatment record reflects 
that the veteran contracted hepatitis C from a dentist in 
Germany while serving in the Air Force in 1974.  The Board 
finds this newly-received evidence material in that it 
suggests that the veteran's hepatitis C is related to in-
service dental treatment, and that contention was not 
addressed in the February 2000 rating decision.  The RO, in 
February 2000, stated that there was no available evidence 
indicating any other means of contracting hepatitis.  
Presuming the November 2001 VA treatment record credible for 
the purposes of reopening the claim, it bears directly and 
substantially upon the specific matter under consideration.  
It is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2002).  Accordingly, the veteran's claim of entitlement to 
service connection for hepatitis C is reopened.

b.  Depression

In a July 2002 decision, the RO denied service connection for 
depression.  The RO essentially found that there was no 
evidence of an acquired psychiatric disability during 
service, no evidence of a psychosis within the first post-
service year, and no evidence of a nexus between his 
depression and service.  The veteran was notified of that 
decision in the same month.  He did not file a timely appeal 
and that decision became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002, 2006). 

In November 2003, the veteran sought to reopen his service 
connection claim for depression.  

Since the July 2002 rating decision is final, the veteran's 
service connection claim for depression may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156 (2005); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of he claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

At the time of the July 2002 denial of service connection for 
depression, the claims folder consisted of service medical 
records, VA medical evidence, the veteran's contentions, and 
private medical evidence.  

Evidence received since the claim was denied in July 2002 
includes additional VA and private medical evidence, lay 
statements, records from SSA, an internet article, journal 
article, Health Department letter, and a hearing transcript.  
Significantly, a newly-received statement from the veteran 
reflects that he attributes his depression to his hepatitis C 
(see January 2005 notice of disagreement).  The Board finds 
that the newly-received statement from the veteran 
substantially differs from his previous contention that his 
depression was directly due to service.  Presuming the newly-
received statement credible for the purposes of reopening the 
claim, they relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  The newly 
received evidence raises a reasonable possibility of 
establishing the claim.  Id.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence to reopen the service connection for depression.   


ORDER

New and material evidence has been submitted to reopen the 
service connection claim for hepatitis C; to that extent, the 
appeal is granted.

New and material evidence has been submitted to reopen the 
service connection claim for depression; to that extent, the 
appeal is granted.


REMAND

The Board has reopened the veteran's service connection 
claims for hepatitis C and depression.  The veteran also 
seeks service connection for bipolar disorder.  Prior to 
analyzing these claims on the merits, the Board finds that 
further development is necessary.  
As noted, the veteran contracted "infectious hepatitis" 
during service.  Hepatitis C was confirmed in 1999.  The 
veteran's primary contention is that his current hepatitis C 
is related to in-service dental treatment.  The record 
reflects that the veteran received dental treatment in 
service prior to his "infectious hepatitis" infection, and 
thereafter.  On remand, the Board finds that an etiology 
opinion is necessary to ascertain whether the veteran's 
hepatitis C is related to any incident in service, to include 
dental treatment.  

The veteran attributes both his depression and bipolar 
disorder to his hepatitis C.   The Board also observes that 
during service, the veteran was seen in the mental health 
clinic on a number of occasions between May 1976 and November 
1976.  See generally, Combee v. Brown, 34 F. 3d. 1039 (Fed. 
Cir. 1994).  Thus, on remand, the Board finds that an 
etiology opinion is necessary to ascertain whether the 
veteran's depression and bipolar disorder are related to any 
incident of service. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his hepatitis C.  The claims folder 
should be made available to the examiner 
for review prior to the examination.

a. The examiner is asked to comment as to 
whether the "infectious hepatitis" 
contracted during service in October 1974 
is considered hepatitis A.  If so, 
reconcile that finding with a January 
2005 University of Nevada - School of 
Medicine statement, noting that there is 
no current evidence of active hepatitis 
A.  

b. The examiner is requested to provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
veteran's hepatitis C is related to his 
military service.  The examiner is asked 
to reconcile any opinion with service 
medical records dated in October 1974 
showing a diagnosis of "infectious 
hepatitis"; service medical records 
showing dental treatment; and a 1981 VA 
hospital admission report reflecting a 
history of intravenous drug use.  A 
complete rationale should be provided for 
any proffered opinion. 

2.   The veteran should also be afforded 
a VA examination to determine the 
etiology of any currently diagnosed 
psychiatric disability, to include 
bipolar disorder and depression.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.

The examiner should note all currently 
diagnosed psychiatric disabilities, and 
then provide an opinion as to whether 
there is a 50 percent probability or 
greater that any currently diagnosed 
psychiatric disability, other than PTSD, 
is related to the veteran's military 
service.  The examiner should reconcile 
any opinions with service medical records 
showing psychiatric treatment between May 
1976 and November 1976.  A complete 
rationale should be provided for any 
proffered opinion. 

If the veteran's hepatitis C is found to 
be related to his military service, the 
examiner should also provide an opinion 
as to whether there is a 50 percent 
probability or greater that any currently 
diagnosed psychiatric disability, other 
than PTSD, is proximately due to, or the 
result of, his hepatitis C.  A complete 
rationale should be provided for any 
proffered opinion. 

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claims for hepatitis C, 
bipolar disorder, and depression, taking 
into account any newly obtained VA 
examination reports and etiology 
opinions.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


